DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/16/2020.
Claims 1-8 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 and 07/06/2020 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC§ 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers

Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5, 7 and 8 are drafted in independent form and fail the infringement test, therefore they are improper dependent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-3 and 5-8 are drawn to a system (device), and Claim 4 is drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-8 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for identifying a collection of physiological measurement. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient condition based on data collected and analyzed for which both the instant claims and the abstract idea are defined as mental process. 
The limitations of independent claims 1 and 4 recite the steps for: 
“acquire[ing] biometric data of a subject; acquire[ing] a sending condition that comprises a first time period and associated with a health-related characteristic of the subject; determine[ing] whether a measurement time of the biometric data is within the first time period, classify[ing] the biometric data as data for sending when a determination result indicates that the measurement time is within the first time period, and classify[ing] the biometric data as data not for sending when the determination result indicates that the measurement time is within a second time period, which is different from the first time period” 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to collect a physiological measurement to include timestamp, correlate the measurement to a predetermined time period and classify the collected information between the different time periods which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and comparing and classify, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1 and 4 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 4 recite the additional elements such as “processor, memory” that implements the identified abstract idea, (see, Applicant, 0029, 0040). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). In addition, the claims reciting the steps of “output[ting] the data for sending”, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). 
These elements effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0032) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus the judicial exceptions recited in claims 1 and 4 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. memory, processor); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (user device(s), computer) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-3 and 5-8 include all of the limitations of claim(s) 1 and 4, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 2, 3, and 6, the claims recite limitations that are further define the abstract idea noted in claim 1. The claims recite additional elements “a processor”, and “device”. The claims fail to integrate the abstract idea of claim 1 into a practical application. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claims recite additional element “output an instruction” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “device", “a processor”, and “a memory” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
As for claims 5, 7, and 8, the claims recite additional elements “a non-transitory recording medium", “a processor”, and “a memory”. The claims fail to integrate the abstract idea of claim 1 into a practical application. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory recording medium", “a processor”, and “a memory” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (US 2014/0081101 – “Shirasaki”) in view of Takeda (machine translated - JP2013102999 A) 

Regarding Claim 1 (Currently Amended), Shirasaki teaches a data processing device, comprising:
a processor; and
a memory, (Shirasaki: [0038], [0130]) wherein
the processor is configured to:
acquire biometric data of a subject Shirasaki discloses acquiring measurement for oxygen saturation level SpO2, systolic and diastolic blood pressure BP, and pulse (hear) rate HR [biometric data] (Shirasaki: [0056])
acquire a sending condition that comprises a first time period and associated with a health-related characteristic of the subject Shirasaki discloses acquiring measurements from a subject with apnea condition where measurement period during sleep period and measurement is started when during apnea event period while in during sleep [interpreted as first time period] and the measurement is determine based on SpO2 below threshold level to trigger measuring blood pressure [interpreted as sending condition] (Shirasaki: [0059], [0064]-[0065], [0084])
output the data for sending Shirasaki discloses a blood pressure measurement is performed, transferred to a storage unit and display the results (Shirasaki: [Fig. 3, 14], [0033], [0065]). 
Shirasaki discloses a time periods of apnea attacks [first time period] but does not expressly classify measurement outside apneic period.
Takeda teaches
determine whether a measurement time of the biometric data is within the first time period, classify the biometric data as data for sending when a determination result indicates that the measurement time is within the first time period, and classify the biometric data as data not for sending when the determination result indicates that the measurement time is within a second time period, which is different from the first time period Takeda discloses a blood pressure measurement [biometric data] is collected in predetermined time reference range [first time period] such as before going to sleep or after waking up as such representing a flag indicting measurement of before going to sleep (F=1) and/or after waking up (F=2) and classify the data corresponding to the measured period such as F=1 or F=2. If the measurement is flagged with value F=0 which is corresponding to blood pressure measurement during different period [second time period] other than measurement before going to sleep (F=1) and/or after waking up (F=2) and that is not classified as measurement before going to sleep (F=1) and/or after waking up (F=2) (Takeda: [0048], [0052], [0074]-[0076], [0079]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shirasaki to classify measurement data based on periods, as taught by Takeda which can help provide more information related to measurement of blood pressure fluctuation associated with different times and locations (Takeda: [0002]).

Regarding Claim 2 (Currently Amended), the combination of Shirasaki and Takeda teaches the data processing device according to claim 1,wherein the processor is further configured to determine health-related characteristic on the basis of the biometric Shirasaki discloses obtaining a user data such as SpO2 data [biometric] and determination unit that determines a predetermined condition has been satisfied [health-related characteristics] based on the SpO2 data (Shirasaki: [0046])
the processor acquires the sending condition associated with the determined health-related characteristic Shirasaki discloses based on a predetermined condition was determined [health-related characteristics], a function triggers blood pressure measurement to execute [acquire the sending condition associated] (Shirasaki: [0046], [0065], [claim 1]).

Regarding Claim 3 (Currently Amended), the combination of Shirasaki and Takeda teaches the data processing device according to claim 1,wherein the processor is further configured to acquire a measurement schedule of the biometric data and output an instruction to stop measurement for the biometric data in the second time period in a case where at least a portion of the second time period is within the measurement schedule Shirasaki discloses a measurement performed during a sleep period of a subject such as (19:00-6:000) [measurement schedule] and blood pressure is measured 2 times per hour whereas a blood pressure measurement is started when an apnea attack is determined and measurement may be instructed to terminate [stop measurement], even if processing of measurement is being executed, based on the subject getting up during the sleep period [measurement schedule] (Shirasaki: [0060]-[0061], [0077], [0082], [0084], [0103]-[0104]).

Regarding Claim 4 (Currently Amended), Shirasaki teaches a data processing method, comprising:
acquiring, with a processor, biometric data of a subject Shirasaki discloses acquiring measurement for oxygen saturation level SpO2, systolic and diastolic blood pressure BP, and pulse (hear) rate HR [biometric data] (Shirasaki: [0056])
acquiring, with the processor, a sending condition that comprises a first time period and associated with a health-related characteristic of the subject Shirasaki discloses acquiring measurements from a subject with apnea condition where measurement period during sleep period and measurement is started when during apnea event period while in during sleep [interpreted as first time period] and the measurement is determine based on SpO2 below threshold level to trigger measuring blood pressure [interpreted as sending condition] (Shirasaki: [0059], [0064]-[0065], [0084])
outputting, with the processor, the data for sending Shirasaki discloses a blood pressure measurement is performed, transferred to a storage unit and display the results (Shirasaki: [Fig. 3, 14], [0033], [0065]). 
Shirasaki discloses a time periods of apnea attacks [first time period] but does not expressly classify measurement outside apneic period.
Takeda teaches
determining, with the processor, whether a measurement time of the biometric data is within the first time period, classifying, with the processor, the biometric data as data for sending when a determination result indicates that the measurement time is within the first time period, and classifying, with the processor, the biometric data as data not for sending when the determination result indicates that the measurement time is within a second time period, which is different from the first time period Takeda discloses a blood pressure measurement [biometric data] is collected in predetermined time reference range [first time period] such as before going to sleep or after waking up as such representing a flag indicting measurement of before going to sleep (F=1) and/or after waking up (F=2) and classify the data corresponding to the measured period such as F=1 or F=2. If the measurement is flagged with value F=0 which is corresponding to blood pressure measurement during different period [second time period] other than measurement before going to sleep (F=1) and/or after waking up (F=2) and that is not classified as measurement before going to sleep (F=1) and/or after waking up (F=2) (Takeda: [0048], [0052], [0074]-[0076], [0079]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shirasaki to classify measurement data based on periods, as taught by Takeda which can help provide more information related to measurement of blood pressure fluctuation associated with different times and locations (Takeda: [0002]).

Regarding Claim 5 (Currently Amended), the combination of Shirasaki and Takeda teaches a non-transitory recording medium storing therein a data processing program for causing a computer including a processor and a memory to function as the data processing device according to claim 1 Shirasaki discloses program recorded on a computer-readable medium (Shirasaki: [0130]).

Regarding Claim 6, the claim recites substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claim 7-8, the claim recites substantially similar limitations to claim 5, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2016/0287142 	Method for Processing Data and Electronic Device Thereof 
US 2015/0119726		Electronic Apparatus and Communication Control Method
The references are relevant since it discloses monitoring biometric data collection and association with measurement time and location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626